Citation Nr: 0905557	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-05 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.


FINDINGS OF FACT

1.  The Veteran does not have PTSD that is etiologically 
related to a combat stressor or to an in-service noncombat 
stressor shown by credible supporting evidence.

2.  The Veteran does not have hearing loss disability in 
either ear.  


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, by letter mailed in August 2004, prior to its 
initial adjudication of the claim.  Although the Veteran was 
not provided notice with respect to the disability-rating or 
effective-date element of either claim until March 2006, 
after the initial adjudication, the Board finds that there is 
no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for either disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claims is no more than 
harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence.  In particular, the Board 
notes that the veteran has not provided sufficiently detailed 
information to permit verification of any of his claimed 
stressors.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

PTSD

The Veteran contends that service connection for PTSD is 
warranted because it is a result of stressors associated with 
his active service.  He further contends that his current 
hearing loss is due to noise exposure during service.

With respect to the veteran's PTSD claim, the Board notes 
that the post-service medical evidence reflects that the 
veteran has been diagnosed with PTSD on numerous occasions by 
his treating VA psychiatrist; however, none of the records 
documenting this diagnosis adequately identify the elements 
supporting the diagnosis, to include the stressors 
responsible for the disorder.

The veteran was afforded a VA examination in response to his 
PTSD claim.  That examiner determined that the veteran does 
not meet the diagnostic criteria for PTSD.

With respect to the veteran's alleged stressors, the Board 
notes that on a PTSD questionnaire, the Veteran listed his 
in-service stressors as an incident where he almost drowned 
when pushed into a pool by his drill instructor in April 
1968, an incident in the Subic Bay when he was on guard duty 
and saw the U.S.S. Frank Evans "cut in two" by the aircraft 
carrier Melbourne, seeing wounded and dead soldiers at DaNang 
air base in October 1969, and a time when he was in Alameda 
sick bay in January 1969 and witnessed families checking in 
to see who was killed as a result of an explosion on the 
carrier Enterprise.  

The Board notes that the evidence of record shows that the 
U.S.S. Frank Evans tragedy occurred in June 1969, 3 months 
before the veteran's ship arrived at Subic Bay.  Therefore, 
he did not witness the ship being cut in two.  The Board 
further notes that the veteran did not receive an award or 
decoration indicative of his participation in combat with the 
enemy and none of his other claimed stressors are combat 
stressors.  Therefore, credible supporting evidence of these 
stressors is required.  The veteran has not submitted 
"buddy" statements or any other evidence corroborating any 
of these alleged stressors, nor has he provided sufficient 
information to warrant further development to attempt to 
verify the stressors.  

Without sufficient evidence showing that the Veteran engaged 
in combat with the enemy or credible supporting evidence that 
a stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  

Bilateral Hearing Loss Disability

As for the Veteran's claimed bilateral hearing loss, his 
essential contention is that it developed as a result of 
noise exposure in service.

The Board notes that there is no evidence showing that the 
Veteran has ever been found to have sufficient hearing 
impairment in either ear to qualify as a disability for VA 
purposes.  In addition, the Veteran was afforded a VA 
audiology examination in August 2006, which disclosed that he 
does not have sufficient hearing impairment in either ear to 
qualify as a disability for VA purposes.  Therefore, the 
Board must conclude that the preponderance of the evidence is 
also against this claim.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for bilateral hearing loss 
disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


